DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Elswick on 8/13/2021.
The application has been amended as follows:
Claim 1:
A drive shaft support device that supports a drive shaft in a horizontal orientation during an assembly operation to a vehicle, the drive shaft support device comprising:
an elongated support body having an elongated axis;
one or more drive shaft support arms that extend outward from the elongated support body transversely to the elongated axis, the one or more support arms comprising a mount portion that is mounted to the elongated support body and a support portion having a support surface that is configured to support the drive shaft thereon; and
a frame clamp elongated upper support and [[a]] an elongated lower support that is spaced from and parallel to the upper support, the upper and lower support each extending beyond a terminal end of the elongated support body in a direction parallel to the elongated axis, to receive a frame portion of the vehicle therebetween and support the elongated body from the frame portion in the horizontal orientation,


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Stodolka and Chu are considered the best art of record. However, regarding claim 1, neither reference discloses a support device having a frame clamp comprising an elongated upper support and an elongated lower support that is spaced from and parallel to the upper support, the upper and lower support each extending beyond a terminal end of the elongated support body in a direction parallel to the elongated axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Matthew P Travers/             Primary Examiner, Art Unit 3726